DETAILED ACTION
Acknowledgements
This Office action is in response to the amendments filed on 25 March 2021. 
Claims 2-5, 7-11, 13-17, and 19-21 are pending.
Claims 2-5, 7-11, 13-17, and 19-21 are examined.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 2-5, 7-11, 13-17, and 19-21are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) abstract idea.
First, under the 2019 PEG step 1 analysis, it is determined that the claims are directed to the statutory category of device (i.e. claims 2-5, 7-10 and 17, 19-21) and a process (i.e. claims 11, 13-16), where the device 
Second, step 2A, Prong One analysis is performed to determine whether a claim recites one of the judicial exceptions by identifying if he claim limitations fall in one of the enumerated abstract idea groupings (i.e., organizing human activity, mathematical concepts, and mental processes) that amount to a judicial exception to patentability. 
Upon review of claims 2, 11 and 17, along with specification provided by applicant, it is determined that the claims are directed to processing transaction requests as part of electronic funds transfer system. This concept is considered to be abstract because settling transactions is a concept relating to the economy and commerce, such as a business relationships, which the courts have found to be examples of abstract ideas because they are fundamental economic practices. The claim is also directed to managing personal behavior such as following rules or instructions to settle transactions, therefore falls under the category of certain methods of organizing human activity (by steps of storing transaction requests, generating dummy requests, sending requests to a remote device, polling data storage, receiving negative codes and in response processing transaction requests for which for which no negative 
Step 2A, prong two analyses is performed to determine whether the judicial exception is integrated into a practical application of the exception. In order to make this determination, the additional element(s), or combination of elements, are analyzed to determine if the claim as a whole integrates the recited judicial exception into a practical application of that exception. A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception. Here, Claims 2, 11 and 17 recite steps of: storing requests, generating dummy requests, sending requests, polling data storage, receiving codes for one or more requests and in response to receiving negative codes processing the requests that did not receive a negative code using at least one processor couple with at least one memory device storing computer executable instructions performing the above steps. The device is recited at a high-level of generality such that they amount to no more than mere instructions to apply the exception using a generic computer See MPEP 2106.05(f). Examiner finds no indication in the Specification, that the operations recited in claims  2-5, 7-10 and 17, 19-21, require any specialized computer hardware or other inventive computer components, i.e., a particular machine, invoke any allegedly inventive programming, or that the claimed invention is implemented using other than generic computer components to perform generic computer functions. Also, the specification indicates that “Typically payer computer 102 is a laptop, netbook, personal computer or workstation associated with, an individual user of a money transfer service hosted on computer 106, and. the payment management, service computer is a server-class computer or multiple computers in. a data center (Specification [0020]). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Looking at the elements as a combination does not add anything more than the elements analyzed individually. 
Step 2B: Upon determining that the claims are directed to a judicial exception, the claim elements are evaluated to determine to see if they amount to significantly more than the abstract idea and when analyzed under Step 2B, the claim(s) does/do not include elements that are sufficient to amount to significantly more than the judicial exception. The claims 
Therefore, claims 2, 11 and 17 are rejected under 35 U.S.C. §101 and are not patent eligible. Dependent claims 3-5, 7-10 and 13-16 and 19-21
The dependent claims describe basic activity of processing information, interpreting results in deciding to process or not to process transaction requests. Claims 3-5 recite request information such as routing numbers, time limitations and any defective data, claims 7-10, 13-16 and 19-21 recite if the request indicates the valid or invalid data and distributing requests. These additional recited limitations narrow the information to a particular type and content and are merely extra solution activity which only refine the abstract idea further and do not include additional elements that integrate the abstract idea into a practical application or provide significantly more than the abstract idea. Therefore, the dependent claims are also not patent eligible.
As discussed above, the claims recite judicial exceptions of abstract idea and evaluated whether the additional elements integrate judicial exception into a practical application resulting in improvement to the functioning of a computer, or an improvement to another technology or technical field and to see if they amount to significantly more than the judicial exception, and determined that the claims are not patent eligible under 35 U.S.C. 101.
Prior Art 35 USC § 102 and § 103
 A prior art search has been conducted and no art was identified to reject the claims at this time.

Response to Arguments
In view of the amendments made to claims, the non-statutory double patenting rejection is hereby withdrawn.
With respect to claims rejection based on 35 U.S.C. 101, the applicants assert that “Even if the claims were directed to an abstract idea (a point Applicant does not concede), these elements recite significantly more than the abstract idea. Instead, these elements improve the function of the computer system as explicitly noted in the specification. Claims 11 and 17 recite similar elements and likewise recite significantly more than an abstract idea.”
The examiner respectfully disagrees.
The present claims recite transaction request processing by steps of storing the requests, receiving the information, sending the information, processing the information using general purpose computers (Specification [0020]). Nether the specification nor the claims recite any specialized computer hardware or other inventive computer components, i.e., 
The applicants assert that “In view of the specification, the elements of claim 2 discussed above provide an improvement over existing technology”.
The examiner respectfully disagrees.
The applicants state in their remarks that the computer 106 operate more efficiently, use less memory or storage and achieve higher transaction throughput. However, the claims recite generic computing steps of storing, sending, polling, receiving and processing of transaction requests and do not recite any technical or technological improvements. Moreover the cited paragraph to the Specification [0055] for the alleged memory improvement is not found in the originally disclosed Specification. [0055] of the instant application discusses Fig 2, describes integration into or used as part of a larger risk management process, without discussion of memory improvements.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 C.F.R. § 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a 
Applicant is respectfully reminded that any suggestions or examples of claim language provided by the Examiner are just that—suggestions or examples—and do not constitute a formal requirement mandated by the Examiner.   To be especially clear, any suggestion or example provided in this Office Action (or in any future office action) does not constitute a formal requirement mandated by the Examiner.
Should Applicant decide to amend the claims, Applicant is also reminded that—like always—no new matter is allowed.  The Examiner therefore leaves it up to Applicant to choose the precise claim language of the amendment in order to ensure that the amended language complies with 35 U.S.C. § 112 1st paragraph.
Independent of the requirements under 35 U.S.C. § 112 1st paragraph, Applicant is also respectfully reminded that when amending a particular claim, all claim terms must have clear support or antecedent basis in the specification.  See 37 C.F.R. § 1.75(d) (1) and MPEP § 608.01(o).  Should Applicant amend the claims such that the claim language no longer has clear support or antecedent basis in the specification, an objection to the specification may result.  Therefore, in these situations where the amended claim language does not have clear support or antecedent basis in the specification and to prevent a subsequent ‘Objection to the Specification’ in the next office action, Applicant is encouraged to either (1) re-evaluate the amendment and change the claim language so the claims do have clear support or antecedent basis or, (2) amend the specification to ensure that the claim language does have clear support or antecedent basis.  See again MPEP § 608.01(o) (¶3).  Should Applicant choose to amend the specification, Applicant is reminded that—like always—no new matter in the specification is allowed.  See 35 U.S.C. § 132(a).  If Applicant has any questions on this matter, Applicant is encouraged to contact the Examiner via the telephone number listed below.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to MURALI K. DEGA whose telephone number is (571)270-5394.  The Examiner can normally be reached on Monday to Thursday 7.00AM to 5.30 PM.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Christine M. Behncke can be reached on (571) 272-8103. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Murali K. Dega/
Art Unit 3697

/CHRISTINE M BEHNCKE/Supervisory Patent Examiner, Art Unit 3697